Citation Nr: 1134788	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  03-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips.

2.  Entitlement to an initial compensable disability rating for residual scars from shrapnel wounds to the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2006, the Board denied the Veteran's claim for service connection for arthritis of multiple joints and remanded the issue of entitlement to an initial compensable disability rating for residual scars from shrapnel wounds to the right lower extremity.   The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court) and in September 2007, the parties filed a Joint Motion for Remand (Joint Motion).  By Order entered September 25, 2007, the Court granted this motion, vacated the March 2006 decision, and remanded the claim for compliance with the instructions in the Joint Motion.

In February 2009, the Board remanded the matters of service connection for arthritis of multiple joints and entitlement to an initial compensable disability rating for residual scars from shrapnel wounds to the right lower extremity.  

In a May 2010 rating decision, the RO granted service connection for left wrist sprain; left wrist scars; sprain of the thumb, index finger, long finger, ring finger, and little finger; and for left little finger sprain with flexion contracture, all claimed as arthritis of multiple joints.  In a November 2010 rating decision, service connection was also granted for left toe sprain.  The remaining joint issue on appeal pertains to the hips.

The issue of entitlement to an initial compensable disability rating for residual scars from shrapnel wounds to the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Arthritis of the hips is attributable to service.  


CONCLUSION OF LAW

Arthritis of the hips was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The service treatment records do not reflect any complaints, findings, treatment or diagnosis of a hip disorder, including arthritis.  The post-service records do not reflect arthritis manifestations in the initial post-service year.  

In August 2003, the Veteran was afforded a VA examination.  The examiner at that time noted that the Veteran had degenerative disease of his hips.  

Thereafter, VA outpatient records continued to document complaints of bilateral hip pain.  See VA Outpatient Record dated July 6, 2005.  

Subsequently, the Veteran submitted information in which it was asserted that he played organized competitive basketball during service.  The activity was endorsed by service personnel.  He suffered multiple injuries to multiple joints while participating in this activity, including his hips due to a fall.  Subsequently, arthritis of other joints was diagnosed by private and VA examiners.  However, the August 2003 VA examination indicated that the Veteran had had degenerative disease of his hips.  

In February 2009, the Board remanded this case.  At that time, the Board noted that the Veteran was claiming service connection for arthritis of multiple joints.  In pertinent part, the Board further noted that an August 2003 VA examination diagnosed the Veteran as having definite degenerative joint disease of the hips, but no x-rays were taken.  The Board determined that a VA examination should be conducted.  

The VA examination was thereafter conducted in May 2009.  With regard to the hips, the Veteran was indeed diagnosed as having arthritis of the hips; however, the examiner provided a negative etiological opinion.  However, the negative opinion was premised on the examiner being unable to find in-service treatment for hip complaints.  Thus, he essentially did not accept the Veteran's statements of an in-service injury or wear and tear on the hip joints.  

The Board must assess the competence of the Veteran to report the onset of his hip disorder as due to service and of his having hip problems since that time, as well as his credibility.  See Barr); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge and, citing its earlier decision in Layno, held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).

As the Veteran provided credible statements regarding his participation in basketball games and practices during service including being injured multiple times, and the Veteran is competent to state as to both the incurrence and continuity of symptomatology associated with the stress and injuries on the basketball court, the Board notes that the Veteran is competent to report as to the circumstances of his initial and continued hip pain.  Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau.  The lack of corroboration does not, by itself render lay evidence incredible.  Buchanan (Board must first "determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  As noted, the VA examiner apparently did not accept the Veteran's statements as to continued hip pain since service.  

The Board observes that lay persons are not competent to opine as to medical etiology or render medical opinions in complicated matters.  Barr; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).  The Federal Circuit further stated in Davidson, that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In this case, the Board finds that the Veteran is not only competent to report having hip pain in service which thereafter continued, but he is credible in that regard.  His sports stress such as wear and tear, as well as injuries, were accepted as to other joint disabilities.  Thus, it has been medically accepted that his participation in this activity resulted in repeated injury to the Veteran.  The Board accepts that these sports injuries included hip injury.  The diagnosis of arthritis was not noted in the presumptive period, but was relatively close in proximity to service and consistent with the injury described by the Veteran.  

Since the VA examiner did not accept the Veteran's lay statements, which the Board has accepted as credible, the VA examiner's opinion is based on an inaccurate history.  See Kightly v. Brown, 6 Vet. App. 200 (1994) see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  As such, this medical opinion it is of little probative value.  Rather, the Board affords the most probative weight to the Veteran's statements and the post-service medical evidence confirming bilateral hip disability, including arthritis.  The claimed inservice hip injury sustained while playing basketball is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Accordingly, service connection for bilateral hip arthritis is granted.  


ORDER

Service connection for arthritis of the hips is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the Board's February 2009 remand, it directed the AMC/RO to complete development requested in the March 2006 Board remand concerning the claim for an initial compensable disability rating for residual scars from shrapnel wounds to the right lower extremity.  The Board notes, however, that although the RO indicated that the records of Dr. Syed Shah were being requested, there is no record of any response nor was the matter of those records addressed in the supplemental statement of the case.  The Veteran himself submitted another duplicate copy of a November 2003 letter of this physician and a few clinical records which did not pertain to the right lower extremity scarring.  Accordingly, the action requested in the Board's 2006 remand has not fully been undertaken and must hereby be accomplished.  The Board previously determined that the complete treatment records of the Veteran should be obtained.  The exact action requested was the following:

Make arrangements to obtain the veteran's complete treatment records from Syed Shah, M.D., dated since January 2001.  Actual treatment records, as opposed to summaries, should be requested.

In addition, while VA records have been received, according to March 2009 correspondence from the VA Central Texas Veterans Health Care System, other records were recalled and researched for the time period of January 1, 2003 to June 17, 2004.  The Veteran was seen at the North Texas VA Medical Center, so medical records may have occurred during this time frame.  Thus, these records should be requested.  

In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  As the case must be remanded for the foregoing reasons, the Veteran should also be afforded a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA North Texas VA Medical Center, dated January 1, 2003 to June 17, 2004, and associate them with the claims file.

2.  Make arrangements to obtain the Veteran's complete treatment records from Syed Shah, M.D., dated since January 2001.  Actual treatment records, as opposed to summaries, should be requested.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination.   The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must annotate in the examination report that this has been accomplished.

All pertinent symptomatology and findings associated with the Veteran's service-connected residuals from shrapnel wounds to the right lower extremity should be reported in detail, to include any scars and muscle residuals.  

Unretouched color photographs should be included with the examination report.

The examiner is asked to indicate the specific area or areas, in square inches, affected by the service-connected residual scars from shrapnel wounds to the right lower extremity.  The examiner should comment on whether or not the scars are superficial; cause limited motion; are associated with underlying soft tissue damage; are unstable; are poorly nourished with repeated ulceration; are tender or painful on examination; or cause any limitation of function.

The examiner should discuss the severity of any muscle impairment, and identify which, if any, muscle groups are involved.

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

4.  Review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, review the requested examination report and required medical opinion(s) to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, implement corrective procedures.

5.  Finally, readjudicate the Veteran's claim, with application of all appropriate laws, regulations and case law, including both the old and revised versions of 38 C.F.R. § 4.118.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


